Citation Nr: 0315369	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-19 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension, as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran has also raised the issues of entitlement to a 
temporary total rating, under 38 C.F.R. § 4.29, for a period 
of hospitalization in January and February 2000, and of 
entitlement to payment for, or reimbursement of, unauthorized 
medical expenses pursuant to treatment accorded him at 
Providence Hospital in Mobile, Alabama.  The issue of 
entitlement to payment or reimbursement of unauthorized 
medical expenses has not been developed for appellate review, 
and is referred to the RO for action as appropriate.  With 
regard to the issue of entitlement to a temporary total 
rating for hospitalization in January and February 2000, it 
is noted that the RO, in a November 2001 rating decision, 
assigned a 100 percent rating for service-connected PTSD as 
of July 1, 1998, thereby rendering irrelevant the matter of a 
100 percent rating for the period of hospitalization in 
question.


FINDINGS OF FACT

1.  A cardiovascular disability, to include hypertension, is 
not shown to be etiologically or causally related to service-
connected PTSD.

2.  A gastrointestinal disorder is not shown to be 
etiologically or causally related to service-connected PTSD.




CONCLUSIONS OF LAW

1.  A cardiovascular disability, to include hypertension, is 
not proximately due to or the result of service-connected 
PTSD.  38 C.F.R. § 3.310(a) (2002).

2.  A gastrointestinal disorder is not proximately due to or 
the result of service-connected PTSD.  38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
There is no issue in this case as to providing an appropriate 
application form, or as to 


completeness of the application.  The veteran has been 
advised of the applicable laws and regulations, and of the 
evidence needed to substantiate his claims, by the statement 
of the case issued in the development of this appeal.  While 
the veteran was not specifically apprised of the particular 
provisions of the VCAA, he has been requested by VA to 
furnish all pertinent information and evidence, and has not 
indicated that he has any additional evidence to submit.  The 
Board accordingly finds that he was advised as to what 
evidence is needed to establish entitlement to the benefits 
he seeks, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  In addition, he has been 
accorded the opportunity for a personal hearing.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



II.  Service Connection on a Secondary Basis for 
Cardiovascular
 and Gastrointestinal Disorders

Regulations stipulate that a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2002).  

In the instant case, the veteran contends that his current 
cardiovascular and gastrointestinal disorders are the product 
of his service-connected PTSD.  He specifically alleges that 
he has sent in medical reports that show that hypertension, 
heart problems, and stomach conditions "can be directly 
traced back to a PTSD condition."  He also alleges that 
"[a]ny logically thinking person with a good general 
education could figure out that a person that has PTSD with 
all the mental disabilities involved could definitely have 
disabilities that are physical in nature like Heart problems, 
Hypertension and Stomach conditions.  All three are caused by 
chronic stress that has been ongoing for a long length of 
time...."

The medical evidence indicates that cardiovascular disorders, 
to include hypertension, have been, and are currently, 
manifested; the evidence shows that the veteran was accorded 
treatment for hypertension since the early 1990s, and 
experienced a myocardial infarction in May 1999.  Similarly, 
these records show that he has been accorded treatment, 
including surgery, for gastrointestinal problems.  The 
evidence, however, does not demonstrate that either of the 
veteran's cardiovascular or gastrointestinal problems is in 
any manner related to, or is part and parcel of, his service-
connected PTSD.  These treatment records, to the contrary, 
are devoid of any findings whereby cardiovascular or 
gastrointestinal disabilities are deemed to be the product of 
PTSD.  Likewise, the medical records and examination reports 
compiled pursuant to treatment accorded the veteran for PTSD 
do not show that this disorder was found to be productive of 
such organic problems as heart and stomach disabilities.



As indicated above, the veteran contends that the link 
between his PTSD, and his heart and stomach problems, could 
be evident to any "logically thinking person with a good 
general education."  The United States Court of Appeals for 
Veterans Claims, however, has held that medical opinions, 
such as there being an etiological or causal relationship 
between one disorder and another, requires special medical 
expertise, such as would be acquired in medical school; see 
Grottveit v. Brown, 5 Vet. App. 91 (1993), and Moray v. 
Brown, 5 Vet. App. 211 (1992); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the instant case, the 
veteran has not demonstrated that he has the requisite 
medical expertise that would render his assertions probative; 
as such, those assertions are no more than unsupported 
conjecture, and have no probative value whatsoever.

In brief, the preponderance of the evidence does not show 
that the veteran's cardiovascular and gastrointestinal 
disorders are the product of, or were in any manner caused 
by, his service-connected PTSD.  His claims for service 
connection for those disorders, as secondary to his service-
connected PTSD, accordingly fail.


ORDER

Service connection for a cardiovascular disability, to 
include hypertension, as secondary to service-connected PTSD 
is denied.  Service connection for a gastrointestinal 
disorder as secondary to service-connected PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

